Citation Nr: 0121357	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  The propriety of the initial evaluation of 50 percent 
assigned for post-traumatic stress disorder (PTSD) from 
November 26, 1996.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD, 
evaluated as 30 percent disabling.  The grant of service 
connection and the 30 percent evaluation were made effective 
November 26, 1996.  In a hearing officer's decision dated in 
March 1998, the evaluation for PTSD was increased to 50 
percent effective November 26, 1996.



FINDINGS OF FACT

1.  Since November 26, 1996, the veteran's PTSD has been 
manifested by disturbances of mood, to include depression, 
panic, and anger, nightmares and attendant disturbances of 
sleep, a startle response, intrusive thoughts, a sad and 
depressed affect, impaired social and family relationships, 
and impaired industrial performance, to include reduced 
reliability and productivity.  Complete social and industral 
impairment has not been demonstrated during any period since 
November 26, 1996.

2.  It is at least as likely as not that his service-
connected PTSD precludes the veteran from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, and no greater, 
for PTSD from November 26, 1996 have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Codes 9411 
(2000). 

2.  Reasonable doubt having been resolved in favor of the 
veteran, it is concluded that the criteria for a TDIU have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, § 3, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

His DD-214 indicates that the veteran served in combat in 
Vietnam.  His citations and awards include the Purple Heart 
and the Combat Infantryman's Badge.  He sustained shell 
fragment wounds of the upper and lower extremities during his 
Vietnam service.  

The current claim was initiated on November 26, 1996, when 
the veteran filed a claim of entitlement to service 
connection for PTSD.  He averred that the claimed disability 
was the result of his Vietnam combat service.  This claim 
could be viewed as an informal claim for TDIU.  See Roberson 
v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001).

VA conducted a social survey in March 1997 in connection with 
the claim, and the report of the survey is of record.  The 
veteran described for the surveyor his stressful experiences 
in Vietnam.  He stated that although he was in constant fear 
that he would die, his greatest fear was being maimed.  He 
complained that he had trouble sleeping because of nightmares 
about his combat experiences, contended with intrusive 
thoughts, became emotionally upset on Veterans' Day, and had 
lost interest in most activities.  He related that he had 
disturbing thoughts about his service in Vietnam and in 
particular, felt guilty that he had not been killed there.  

The veteran informed the surveyor that he had never received 
psychiatric treatment.  He stated that he did not have a 
problem with anger, his memory (both short-term and long-
term) was good, but he had a strong startle response.

The veteran told the surveyor that he was currently employed 
as a painter and had worked at between 20 and 30 jobs since 
his discharge from service.  The veteran said that some of 
the jobs he had quit because they were dead-end, and others 
he lost because of his attitude, and that he ran his own 
business (a bar and grill) for eight years but closed it when 
it failed.  The veteran reported that after a marriage he had 
entered in the 1970's failed after a few years, when his wife 
left him without warning, he remained single.  He indicated 
that he was not trying to find another mate.  He reported 
that he had been arrested in the 1980's for reckless 
endangerment and was given probation.  The veteran admitted 
to using marijuana currently, saying that he had started 
using it in Vietnam.  He acknowledged that at times he had 
used alcohol too heavily but claimed to be a light drinker 
currently.  

The veteran indicated to the surveyor that he maintained no 
family ties and spent time only with one friend, an old 
friend, and her children.  He revealed that he spent most of 
his time alone, living in a rented room and doing a great 
deal of walking and reading.  

The veteran was given a VA mental status examination in April 
1997.  He reported to the examiner much of the same problems- 
- sleep disturbances, nightmares, flashbacks, intrusive 
thoughts - - associated with his past experiences in Vietnam.  
The examiner reported that the veteran exhibited a great deal 
of tension and distress during the examination when asked 
about Vietnam.  The veteran said that there were periods in 
which he had no interest in most activities and was 
depressed.  He admitted to having abused alcohol heavily and 
marijuana somewhat, but he suggested that this behavior was 
confined to the past.  

The veteran related to the examiner much of the same 
employment history as was recorded for the March 1997 VA 
social survey.  The examiner surmised in the report that that 
"attitude " that the veteran had exhibited on his past jobs 
was probably an inability to relate to people appropriately.

The examiner described the veteran in his report as 
withdrawn, suspicious, tense, absent-minded, and with affect 
and mood depressed and sad.  The examiner characterized the 
veteran's speech as coherent and relevant but unproductive. 
He found the cognitive functioning of the veteran to be 
normal.  

The examination produced a multiaxial evaluation.  Pertinent 
diagnoses or assessments were PTSD (Axis I), combat trauma, 
no family support, and social isolation (Axis IV), and a 
Global Assessment of Functioning (GAF) score of 55 (Axis V). 

In the course of his appeal of this rating, in January 1998, 
a personal hearing was held at the RO.  The veteran testified 
about his symptoms.  He said that he had frequent nightmares 
and flashbacks, and daily thoughts, concerning Vietnam, and 
experienced difficulty sleeping.  He averred that he felt 
jumpy, had trouble concentrating or remembering things, and 
had difficulty showing his feelings.  He denied having any 
thoughts of suicide.  He indicated that he lacked all close 
ties to family.  He said that because of panic attacks, he no 
longer drove a car.  Concerning recent employment, he 
testified that he had worked for a carpet center in February 
1997, but only temporarily because it was going out of 
business, and part-time as a painter in June 1997.  The 
veteran also testified that he took no medication for his 
PTSD and received no psychiatric treatment, including at a VA 
Medical Center.  

Also in January 1998, in connection with a claim for 
vocational rehabilitation benefits that he filed in October 
1997, the veteran was evaluated by a psychologist retained by 
VA.  The psychologist observed in his reports that because of 
his PTSD, the veteran had both industrial and psychosocial 
impairment.  The psychologist described the veteran's 
"primary problem" as industrial impairment.  The 
psychologist tested the veteran and confirmed that he had 
aptitude for certain fields.  The psychologist suggested that 
in a recent warehouse job, the veteran had quickly mastered 
the skills required to use a computer.  The psychologist 
observed that the veteran "seem[ed] to have the ability to 
be successful in the computer area if indeed his emotional 
problems are cleared up," but he allowed that clearing up 
those problems could be difficult to accomplish.  He 
emphasized that because of his PTSD, the veteran was 
vocationally impaired for work as a computer operator because 
the job demanded "concentration, attention, the manipulation 
of icons, facts, figures, and mathematics."  He also said 
that the veteran needed more training because his current 
level of education was marginal.  However he emphasized that 
"the first issue of business . . . is to come to grips with 
and treat successfully the [PTSD]."  The psychologist noted 
that the veteran was going to begin therapy for his PTSD at a 
VAMC.  

In reporting on the psychosocial impairment, the psychologist 
noted that while he was pleasant and cooperative, he made 
poor eye contact and appeared distant and depressed, and 
"somewhat beaten and fatigued."  He noted that the veteran 
appeared to be poorly groomed and dressed.  The psychologist 
observed that in addition to being under-employed, the 
veteran was bothered by loneliness, moodiness, depression, 
anxiety, lack of self-confidence, and problems related to 
memory.  He observed that the veteran said that he had no 
close ties with members of his family and, indeed, had found 
them to be unsupportive of his illness specifically and life 
generally.  

In January 1998, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, in which he listed jobs that 
he had held between June 1968 and June 1997.  Twenty jobs - -  
and in addition, self-employment between February 1981 and 
April 1989 - -  were listed.  The longest period of 
employment named was approximately 3 1/2 years (from May 1976 
to November 1979), the shortest 2 weeks.  

In February 1998, the veteran filed VA Form 21-8940, 
asserting the current claim for a TDIU.  He stated in the 
application that he was unemployable because of PTSD.  He 
said that this condition had "become more severe over the 
past few years."  He related that the longest amount of time 
he had spent in one job since his discharge from service was 
8 years.  He indicated that he had last worked full time in 
June 1997, as a brakeman, and alleged that he then had become 
unable to work.

Subsequently in February 1998, the veteran received a VA 
psychiatric examination.  It was conducted by the same 
psychiatrist who performed the April 1997 mental status 
examination.  In his report, the examiner noted that the 
veteran had not reported for PTSD therapy at the VAMC.  He 
surmised that this was because he had extreme difficulty 
talking about his experiences in Vietnam.  The veteran 
described his symptoms to the examiner.  The veteran revealed 
that he had been having disturbed and truncated sleep, 
frequent nightmares (occurring almost every night during the 
past two months and usually related to Vietnam), flashbacks 
and recurrent intrusive thoughts concerning Vietnam, 
emotional numbness, panic attacks (which he said caused him 
to stop driving), hypervigilance, mistrust of other people, 
and a startle response.  He related that he had intense 
feelings of guilt about having survived the conflict in 
Vietnam, lacked interest in everyday activities (and thus had 
stopped attending church), and felt depressed.  He related 
that he had become indifferent to his grooming  

The veteran also related his opinion that he could not 
control his temper, despite trying hard to do so.  He 
reported that in separate incidents in 1997, he had gotten 
into a verbal altercation with a policeman and bitten two men 
who had tried to rob him.  

The examiner's objective observations of the veteran were 
that he seemed withdrawn, suspicious, tense, preoccupied, and 
sad.  The examiner found the veteran's speech to be coherent 
and relevant but underproductive and not spontaneous.  The 
examiner observed that the veteran displayed fair insight and 
judgment, with no disordered thinking or apparent cognitive 
deficit.  He found the veteran's mood and affect to be 
depressed.  

The examination also dealt with the veteran's experiences 
with work.  The veteran told the examiner that he had held a 
job most recently in June 1997, when he worked for two weeks 
as a painter, and before that, in February 1997, in a 
temporary position that had lasted one week.  The veteran 
said that he had held 20-30 jobs since leaving service and 
that for the past 20 years, these had been mainly painter's 
jobs.  He related that he had walked off jobs, leaving work 
unfinished, because of arguments with contractors.  The 
examiner commented that this history showed that the veteran 
had difficulty relating to people in an appropriate manner.  

Information concerning the veteran's social life was reported 
by the examiner as well.  The veteran reported that he had no 
social life, continued to rent a room in a rooming house, and 
did not interact with the other residents there.  He related 
that his life was limited to reading, taking walks, listening 
to music, and, for a small amount of time, watching 
television.  

The examination produced a multiaxial evaluation.  Pertinent 
diagnoses or assessments were PTSD (Axis I), combat trauma, 
no family support, and social isolation (Axis IV), and a 
Global Assessment of Functioning (GAF) score of 50 (Axis V).  

In a rating decision issued in July 1999, the RO denied the 
veteran's claim of entitlement to a TDIU.  

In August 1999, the veteran submitted another VA Form 21-
8940, in which he offered information pertinent to this 
claim.  He reported that he had last worked in March 1997 but 
could no longer work because of PTSD.  He said that his PTSD 
involved problems with "stress, sleep disorder, anxiety, 
hygiene, guilt, bad concentration[,] [and] depression."  He 
listed past employers from May 1990 to March 1997.  His list 
indicated that he had been self-employed from November 1990 
to December 1996.  The veteran reported gross earnings from 
the self-employment as $100.00 per month, from employment 
held from December 1996 to February 1997 as $800.00 per 
month, and employment held in February 1997 as 384.00 per 
month, and from employment held in March 1997 as $240.00 per 
month.  

Outpatient treatment records were received covering the 
period from March 1997 to October 1999.  These showed that 
the veteran was being followed for PTSD and alcohol abuse.  
An August 1998 treatment record noted his alcohol abuse but 
observed that his main problems were "PTSD and 
homelessness."  

Reports received in November 1999 from three former employers 
listed by the veteran in his August 1999 statement indicate 
that he had quit his jobs.  The longest he held any of the 
jobs referred to by these reports was approximately one year.  
The records show that no concessions were made by reason of 
age or disability, and that the veteran worked 40 hours per 
week.  He was employed in his last job for one week, from 
March 24 to March 31, 1997, doing clean up, and earned $240.

ii.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  The 
new law is applicable to all claims filed on or after its 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  See Karnas. v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply).  Hence it 
applies to the instant claims.  

Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the new 
law requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
The new law also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records cannot be secured, must so notify the claimant.  
Furthermore, under the new law VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (to be codified as amended at 38 U.S.C. 
§ 5103 and at 38 U.S.C. § 5103A). 

The Board finds that through the actions that it took in 
developing the record of this claim, the RO fulfilled these 
duties.  The file reveals that the RO informed the veteran 
and his representative of what evidence has been needed to 
substantiate the claim and received and considered all 
medical and lay evidence that they have designated as 
relevant.  As well, the RO satisfied the VCAA by affording 
the veteran various evaluations (examinations, a social 
survey, and a vocational rehabilitation assessment) by 
medical professionals in which findings pertinent to the 
claims were made.  See VAOPGCPREC 8-94, 59 Fed. Reg. 27308 
(1994).

As the veteran has been afforded the notice and assistance 
that the VCAA requires VA to render before adjudicating a 
compensation claim, he will not be prejudiced if the Board 
decides his claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, the Board will consider the 
claim on the basis of the record as it stands.  

a.  Evaluation of PTSD 

The veteran is considered on this appeal to be seeking the 
maximum benefit allowed by law and regulation for his 
service-connected PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Although the evaluation of the disability was 
increased (from 30 to 50 percent) during the course of this 
appeal by rating action of March 1998, the veteran has not 
been granted the maximum rating potentially available under 
the rating schedule.  Therefore, his claim for an increased 
evaluation of PTSD remains viable.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code.  38 C.F.R. 
§ 4.7.  In the rating of disabilities, it is not expected 
that all cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the same 
time, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
it is refuted by a preponderance of the evidence of record.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (to be codified as amended 
at 38 U.S.C. § 5107).

In addition, the Board notes that this is a case in which the 
disability rating at issue was rendered with a grant of 
service connection.  The Court has held that under such 
circumstances, the evaluation of the disability must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id.  

The veteran's PTSD is rated under the section of the rating 
schedule concerning mental disorders.  Diagnostic Code 9411 
refers to PTSD.  Mental disorders, such as PTSD, are 
evaluated in accordance with the general rating formula that 
is set out following Diagnostic Code 9440.  Under this 
formula, a 50 percent evaluation is warranted when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Codes 9440.

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The initial question before the Board is whether the 
disability picture presented by the veteran's PTSD is closer 
to that contemplated by a 70 percent or a 50 percent rating.  
38 C.F.R. § 4.7.

Many of the criteria for a 70 percent rating are met in this 
case, although all are not.  There is no evidence of 
intermittently illogical, obscure, or irrelevant speech or 
obsessive rituals interfering with routine pursuits, nor, 
despite references to occasions on which the veteran could 
not control his anger, of generally poor impulse control.  
However, while suicidal ideations have not been shown, there 
is evidence of disturbances of mood, frequent panic, and 
near-continuous depression and that these have rendered the 
veteran unable to function independently.  The evidence is to 
the effect that the veteran is not well groomed.  It is clear 
from the record in this case that the veteran's family 
relationships are severely impaired. Equally clear is that 
the veteran has difficulty in adapting to stressful 
circumstances at work and relating effectively to other 
people at work.  Indeed, the evidence establishes that he is 
socially isolated.  Moreover, the psychiatrist who performed 
the February 1998 VA examination estimated his GAF score to 
be approximately 50.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, DSM-IV, a GAF score between 41 and 50 contemplates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning  (e.g., having no friends 
or being unable to keep a job).  In short, the evidence shows 
that the everyday occupational and social activities of the 
veteran have been adversely affected by his disability to a 
degree reflective of many of the criteria for a 70 percent 
rating.  

Accordingly the Board finds that the disability picture 
presented by veteran's PTSD is closer to that contemplated by 
a 70 percent than by a 50 percent evaluation under the 
pertinent rating provision and that this has been so since 
November 26, 1996.  In this regard, the Board notes that it 
is charged with the duty to assess the credibility and weight 
given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
this capacity, the Board has found the veteran to be 
credible, including with regard to the symptoms attributable 
to his service-connected disability  Id.; see also Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998), citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997) (one not a medical expert 
is nevertheless competent to offer evidence of his symptoms). 

The Board further finds, however, that at no time since 
November 26, 1996 has the veteran's PTSD warranted a 100 
percent evaluation.  A 100 percent evaluation is warranted 
under Diagnostic Code 9440 for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The record in this case contains no evidence of psychosis, 
cognitive impairment or disorientation to the basic realities 
of time and place, loss of memory of basic identifying 
information about oneself or one's family, or grossly 
inappropriate behavior.  Further, the veteran has reportedly 
maintained some social interactions throughout the period 
since November 26, 1996.

Therefore, the Board will grant the veteran a 70 percent 
evaluation, but no more, for PTSD from November 26, 1996.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the 70 percent evaluation assigned).  In addition, there 
is no showing that the veteran's psychiatric disability has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


b.  Claim for TDIU

Under regulation 38 C.F.R. § 4.16(a), a total disability 
rating is warranted, where the schedular rating is less than 
total, when it is found that a disabled veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as the result of two or more disabilities 
provided at least one is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).  Under regulation 38 C.F.R. § 4.16(b), a 
total disability rating is available to the veteran who is 
unable to secure or follow a substantially gainful occupation 
but fails to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  A 
substantially gainful occupation is one that is more than 
marginal and which permits the individual to earn a living 
wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); 
38 C.F.R. § 4.16(a).  

In determinations of whether a veteran is unemployable, that 
is, incapable of securing or following a substantially 
gainful occupation, the test to be applied is not whether he 
can find employment but whether he is capable of performing 
the physical and mental acts required by employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  In making this 
inquiry, VA may not consider any nonservice-connected 
disabilities of the veteran.  Rather, the question to be 
asked is whether the service-connected disability or 
disabilities of the veteran are sufficient to render him or 
her unemployable.  See 38 C.F.R. § 4.16(a); Van Hoose; Pratt 
v. Derwinski, 3 Vet. App. 269 (1992).  Neither the 
nonservice-connected disabilities nor the advancing age of a 
veteran may be considered in this inquiry.  See 38 C.F.R. 
§ 4.19 (2000); see also 38 C.F.R. § 3.341 (2000).  

The veteran has been assigned by this decision a disability 
evaluation that meets the percentage standards of 38 C.F.R. 
§ 4.16(a).  Accordingly, his claim will be considered under 
this part of the regulation.  

The evidence of record reflects that the veteran's PTSD 
produces severe industrial impairment.  The veteran ceased 
working in March 1997, after a checkered work history devoid 
of much evidence that he was substantially gainfully 
employed.  In the thirty-year period immediately preceding 
March 31, 1997, he had worked in approximately 20 low-wage 
jobs, none for any longer than 3 1/2 years, most for a 
considerably shorter time.  The records reflect that he was 
self-employed during this period as well, and that at no 
period between November 26, 1996 and March 31, 1997 did he 
earn a wage that was above the poverty level, with the 
possible exception of a brief period between December 1996 
and February 1997.  See 65 Fed. Reg. 79160 (2000).  As such 
his employment during this period must be considered 
marginal, and not indicative of an ability to maintain 
gainful employment.  38 C.F.R. § 4.16(a).

The undisputed record shows that because of his emotional 
condition, the veteran has had trouble remaining employed.  
He relates that he cannot control his temper and as a result, 
has walked off jobs.  Objective evidence supplied by past 
employers tends to support this account.  Current evaluations 
of the veteran have confirmed that his PTSD prevents him from 
functioning effectively in a job.  During the VA psychiatric 
examination conducted in February 1998, it was observed that 
his employment history showed that the veteran had difficulty 
relating to people in an appropriate manner, and this was 
attributed to his PTSD.  During the mental status examination 
performed in April 1997, it was suggested that the veteran 
had exhibited a negative "attitude" on his past jobs that 
was probably a manifestation of an inability on account of 
PTSD to relate to people appropriately.  The January 1998 
evaluation for vocational rehabilitation identified the 
primary problem of the veteran as industrial impairment due 
to PTSD and suggested that unless this condition improved, 
rehabilitation would fail.  One of the serious symptoms 
contemplated by GAF score of 50 which was assigned to the 
veteran during the February 1998 VA examination is the 
inability to keep a job. 

It would appear from this evidence, therefore, that the 
veteran's service-connected PTSD subverts his ability to 
carry on substantially gainful occupation. 

The Board acknowledges that not all of the evidence of record 
weighs in favor of the veteran's claim.  Significantly, 
however, an individual seeking compensation for disability is 
not required to prove the elements of the claim to a 
certainty.  It is enough if a preponderance of the evidence 
of record does not weigh against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Such is the case here.  
The evidence of record at least creates reasonable doubt, the 
benefit of which must be resolved in the veteran's favor.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.102, 4.3 (2000).  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that his service-connected PTSD has, 
by itself, rendered him incapable of securing or following a 
substantially gainful occupation.  Accordingly, the veteran 
is entitled to a total disability rating based upon 
individual unemployability.  


ORDER

A 70 percent evaluation for PTSD is granted from November 26, 
1996, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a total disability rating based upon 
individual unemployability is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

